Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Current amendments made by Applicant to claims 22-24 to obviate the claim objections presented the previous Office Action are proper and have been entered.  These objections have been withdrawn.
Allowable Subject Matter
Claims 1-5, 8, 13, 15-19, 22-24, 26-30, 36, 37, 39-43, 46, 138, and 139 (renumbered 1-30, respectively) are allowed.
Response to Arguments
Applicant’s arguments, filed 11/19/21, with respect to claims 1-5, 8, 13, 15-19, 22-24, 26-30, 36, 37, 39-43, 46, 138, and 139 have been fully considered and are persuasive.  The prior art rejections of these claims have accordingly been withdrawn.
Specifically, Applicant asserts that the reference Huang et al. (U.S. 2020/0137626) applied in the prior art rejection of the previous Office Action does not qualify as prior art under 35 U.S.C. 102(a)(2) due to the U.S. provisional application 62/785794 (to which domestic priority is claimed) not providing support for the cited teachings of Huang et al.  Upon further review, while the provisional application does appear to generally describe TID information switching and sharing via interfaces, the provisional application does not appear to provide clear support for the specific cited portions of Huang et al. in the prior art rejection made by Examiner in the previous Huang et al. reference does not appear to qualify as prior art, and as such, the rejections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467